 



STOCK PLEDGE AGREEMENT

 

PLEDGE AGREEMENT (this “Agreement”), dated __, 2012, made by and among Shades
Holding, Inc., a Florida corporation (the “Company”) and the holder signatory
hereto (the “Pledgor”) of certain shares of Common Stock of the Company, in
favor the holders of the Company’s Secured Promissory Note, dated _, 2012 (the
“Pledgees”).

 

W I T N E S S E T H:

 

WHEREAS, the Company has issued to the Pledgees a Secured Promissory Note in the
aggregate principal amount of $100,000 (the “Note”);

 

WHEREAS, as a condition to the obligation of the Pledgees to accept the Note,
the Pledgor, as shareholder of the Company, has agreed to make the pledge
contemplated by this Agreement in order to induce Pledgees to accept the Note;

 

WHEREAS, Pledgor own the shares of the Company’s Common Stock, par value $0.0001
per share, of the Company (the “Common Stock”), set forth opposite the Pledgor’
names on Schedule A attached hereto;

 

WHEREAS, terms used but not otherwise defined in this Agreement that are defined
in Article 9 of the Uniform Commercial Code in effect in the State of New York
at that time (whether or not the UCC applies to the affected Pledged Collateral)
(the “UCC”) shall have the meanings ascribed to them in the UCC; and

 

NOW, THEREFORE, in consideration of the premises, covenants and promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

SECTION 1.      Pledge and Security Interest. Pledgor hereby unconditionally and
irrevocably pledges, grants and hypothecates to the Pledgees, and grants to the
Pledgees a continuing first priority security interest in, a first lien upon and
a right of set-off against, all of its respective rights, titles and interests
of whatsoever kind and nature in (the “Security Interest”), and to secure the
complete and timely payment, performance and discharge in full, as the case may
be, of all of the obligations pursuant to the Note, the following (collectively,
the “Pledged Collateral”):

 

(a)                2,000,000 shares of Common Stock owned by Pledgor and set
forth on Schedule A attached hereto (the “Pledged Shares”), and all dividends,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the Pledged
Shares; and

 

(b)               all proceeds of any and all of the foregoing Pledged
Collateral, in whatever form (including, without limitation, proceeds that
constitute property of the types described above).

 



 

 

 

SECTION 2.      Security for Obligations. This Agreement secures the payment and
performance of the following obligations (collectively, the “Obligations”): all
present and future indebtedness, obligations, covenants, duties and liabilities
of any kind or nature of the Company to the Pledgees now existing or hereafter
arising, including but not limited to, under or in connection with this
Agreement, the Note and all agreements and documents executed and delivered in
connection therewith (collectively, the “Transaction Documents”).

 

SECTION 3.      Delivery of Pledged Collateral.

 

(a)                On or before the date hereof, all certificates representing
or evidencing the Pledged Shares, in suitable form for transfer by delivery, or
accompanied by instruments of transfer or assignment duly executed in blank,
including a signature guarantee, are being deposited with and delivered to
Sichenzia Ross Friedman Ference LLP (the “Escrow Agent”), as escrow agent for
the Pledged Shares. The Pledgees shall have the right, at any time after the
occurrence of an Event of Default (as hereinafter defined), without notice to
the Pledgor, to transfer to or to register in the name of the Pledgees or their
nominees any or all of the Pledged Collateral. In addition, the Pledgees shall
have the right at any time after the occurrence of an Event of Default, to
exchange certificates or instruments representing or evidencing Pledged
Collateral for certificates or instruments of smaller or larger denominations.

 

(b)               If Pledgor shall receive, by virtue of its being or having
been an owner of any Pledged Collateral, any (i) stock certificate (including,
without limitation, any certificate representing a stock dividend or
distribution in connection with any increase or reduction of capital,
reclassification, merger, consolidation, sale of assets, combination of shares,
stock split, spin-off or split-off), promissory note or other instrument, (ii)
option or right, whether as an addition to, substitution for, or in exchange
for, any Pledged Collateral, or otherwise, (iii) dividends or interest payable
in cash or in securities or other property, (iv) dividends, interest and other
distributions paid or payable other than in cash in respect of, and instruments
and other property received, receivable or otherwise distributed in respect of
or in exchange for, any Pledged Collateral, (v) dividends or other distributions
in connection with a partial or total liquidation or dissolution or in
connection with a reduction of capital, capital surplus or paid-in surplus, or
(vi) cash paid, payable or otherwise distributed in redemption of, or in
exchange for, any Pledged Collateral, such stock certificate, promissory note,
instrument, option, right, property, payment or distribution constituting
Pledged Collateral shall be, and shall forthwith be delivered to the Escrow
Agent to hold as, Pledged Collateral and shall be received in trust for the
benefit of the Pledgees, shall be segregated from Pledgor's other property and
shall be delivered forthwith to the Escrow Agent in the exact form received,
with any necessary endorsement and/or appropriate stock powers duly executed in
blank, to be held by the Pledgees as Pledged Collateral and as further
collateral security for the Obligations.

 

SECTION 4.      Representations and Warranties. Pledgor represents and warrants
as follows:

 



 

 

 

(a)                Pledgor is the legal, record and beneficial owner of the
Pledged Collateral owned by Pledgor, free and clear of any lien, security
interest, restriction, option or other charge or encumbrance (collectively,
“Liens”).

 

(b)               The pledge of the Pledged Collateral and the grant of the
Security Interest pursuant to this Agreement creates a valid and perfected first
priority security interest in the Pledged Collateral, securing payment and
performance of the Obligations.

 

(c)                No consent of any other person or entity and no
authorization, approval, or other action by, and no notice to or filing with,
any governmental authority or regulatory body is required (i) for the pledge by
the Pledgor of the Pledged Collateral pursuant to this Agreement or for the
execution, delivery or performance of this Agreement by the Pledgor, (ii) for
the perfection or maintenance of the security interest created hereby, or (iii)
for the exercise by the Pledgee of the voting or other rights provided for in
this Agreement or the remedies in respect of the Pledged Collateral pursuant to
this Agreement (except as may be required in connection with any disposition of
any portion of the Pledged Collateral by laws affecting the offering and sale of
securities generally).

 

(d)               There are no conditions precedent to the effectiveness of this
Agreement that have not been satisfied or waived.

 

(e)                No authorization or approval of or filing with or notice to
any governmental authority or regulatory body is required either (i) for the
grant by Pledgor of, or the effectiveness of, the Security Interest granted
hereby or for the execution, delivery and performance of this Agreement by
Pledgor or (ii) for the perfection of or exercise by the Pledgee of their rights
and remedies hereunder.

 

(f)                Pledgor will not transfer, pledge, hypothecate, sell or
otherwise dispose of any of the Pledged Collateral without the prior written
consent of the Pledgee.

 

(g)               Pledgor shall promptly execute and deliver to the Pledgees
such further assignments, security agreements, financing statements or other
instruments, documents, certificates and assurances and take such further action
as the Pledgees may from time to time request and may in its sole discretion
deem necessary to perfect, protect or enforce its security interest in the
Pledged Collateral.

 

(h)               Pledgor shall promptly notify the Pledgees, in sufficient
detail, upon becoming aware of any attachment, garnishment, execution or other
legal process levied against any Pledged Collateral and of any other information
received by Pledgor that may materially affect the Security Interest or the
rights and remedies of the Pledgees hereunder.

 

(i)                 All information heretofore, herein or hereafter supplied to
the Pledgees by or on behalf of Pledgor with respect to the Pledged Collateral
is accurate and complete in all material respects as of the date furnished.

 

SECTION 5.      Further Assurances. Pledgor agrees that at any time and from
time to time, at the expense of Pledgor, the Pledgor shall promptly execute and
deliver all further instruments and documents, and take all further action, that
may be necessary or desirable, or that the Agent and/or the Pledgees may
reasonably request, in order to perfect and protect any security interest
granted or purported to be granted hereby or to enable the Agent and/or Pledgees
to exercise and enforce their rights and remedies hereunder with respect to any
Pledged Collateral. The Company agrees that at any time and from time to time,
at the expense of the Company, the Company shall promptly execute and deliver
all further instruments and documents, and take all further action, that may be
necessary or desirable, or that the Pledgees may reasonably request.

 



 

 

 

SECTION 6.      Voting Rights in respect of the Pledged Collateral.

 

(a)                So long as no Event of Default shall have occurred (unless
such Event of Default is waived in writing by the Pledgees):

 

(i)                 Pledgor shall be entitled to exercise or refrain from
exercising any and all voting and other consensual rights pertaining to the
Pledged Collateral or any part thereof for any purpose not inconsistent with the
terms of this Agreement; provided, however, that Pledgor shall not exercise or
refrain from exercising any such right if, in the reasonable judgment of such
Pledgee, such action would have a material adverse effect on the Security
Interest or the rights and remedies of the Pledgees hereunder; provided,
further, that Pledgor shall give the Pledgees at least ten (10) days' prior
written notice of the manner in which it intends to exercise, or the reasons for
refraining from exercising, any such right.

 

(b)               Upon and after the occurrence of any Event of Default (unless
such Event of Default is waived in writing by the Pledgees):

 

(i)                 All rights of Pledgor to exercise or refrain from exercising
the voting and other consensual rights which it would otherwise be entitled to
exercise pursuant to Section 6(a)(i) shall cease, and all such rights shall
thereupon become vested in the Agent who shall thereupon have the sole right to
exercise or refrain from exercising such voting and other consensual rights.

 

SECTION 7.      Transfers and Other Liens; Additional Shares.

 

(a)                The Pledgor agrees that it shall not (i) sell, assign (by
operation of law or otherwise) or otherwise dispose of, or grant any option with
respect to, any of the Pledged Collateral, or (ii) create or permit to exist any
Lien upon or with respect to any of the Pledged Collateral, except for the
security interest granted pursuant to this Agreement.

 

SECTION 8.      Pledgees Appointed Attorney-in-Fact.

 

(a) Effective only upon an Event of Default (unless such
Event of Default is waived in writing by the Pledgees), the Pledgor hereby
appoints the Pledgees as the Pledgor’ attorneys-in-fact, with full authority in
the place and stead of, and in the name of, the Pledgor or otherwise, from time
to time in the Pledgees’ discretion to take any action and to execute any
instrument which the Pledgees may deem necessary or desirable to accomplish the
purposes of this Agreement, including, without limitation, to receive, endorse
and collect all instruments made payable to the Pledgor representing any
dividend, interest payment or other distribution in respect of the Pledged
Collateral or any part thereof and to give full discharge for the same.

 



 

 

 

(b) Pledgor authorizes the Pledgees, and do hereby make, constitute and appoint
the Pledgees and theirrespective officers, agents, successors or assigns with
full power of substitution, as the Pledgor’ true and lawful attorney-in-fact,
with power to, after the occurrence and during the continuance of an Event of
Default, (i) endorse any checks, drafts, money orders or other instruments of
payment (including payments payable under or in respect of any policy of
insurance) in respect of the Pledged Collateral that may come into possession of
the Pledgees; (ii) to sign and endorse any financing statement pursuant to the
UCC or any invoice, freight or express bill, bill of lading, storage or
warehouse receipts, drafts against Pledgor, assignments, verifications and
notices in connection with accounts, and other documents relating to the Pledged
Collateral; (iii) to pay or discharge taxes, liens, security interests or other
encumbrances at any time levied or placed on or threatened against the Pledged
Collateral; (iv) to demand, collect, receipt for, compromise, settle and sue for
monies due in respect of the Pledged Collateral; (v) generally, to do, at the
option of the Pledgees, and at the expense of the Pledgor, severally and
jointly, at any time, or from time to time, all acts and things which the
Pledgees deem necessary to protect, preserve and realize upon the Pledged
Collateral and the Security Interest granted herein in order to effect the
intent of this Agreement all as fully and effectually as the Pledgor might or
could do; and (vi) in the event of the bankruptcy of Pledgor, to appoint a
receiver or equivalent person to marshall Pledgor’s assets, and Pledgor hereby
ratifies all that said attorney shall lawfully do or cause to be done by virtue
hereof. This power of attorney is coupled with an interest and shall be
irrevocable for the term of this Agreement and thereafter as long as any of the
Obligations shall be outstanding.

 

(c) Pledgor hereby irrevocably appoints the Pledgees as Pledgor’s
attorneys-in-fact, with full authority in the place and stead of Pledgor and in
the name of Pledgor, from time to time in the Agent’s discretion, to take any
action and to execute any instrument which the Pledgees may deem necessary or
advisable to accomplish the purposes of this Agreement, including the filing, in
its sole discretion, of one or more financing or continuation statements and
amendments thereto, relative to any of the Collateral without the signature of
Pledgor where permitted by law.

 

SECTION 9.      Pledgees May Perform. If Pledgor fails to perform any agreement
contained herein, Pledgees may itself perform, or cause performance of, such
agreement, and the expenses of the Pledgees incurred in connection therewith
shall be payable by Pledgor under Section 14 hereof.

 

SECTION 10.  The Pledgees’ Duties. Except for the safe custody of any Pledged
Collateral in its possession and the accounting for moneys actually received it
hereunder, no Pledgee shall have any duty as to any Pledged Collateral, as to
ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relative to any Pledged Collateral, whether
or not such party has or is to have knowledge of such matters, or as to the
taking of any necessary steps to preserve rights against any parties or any
other rights pertaining to any Pledged Collateral. Each Pledgee shall be deemed
to have exercised reasonable care in the custody and preservation of any Pledged
Collateral in its possession if such Pledged Collateral is accorded treatment
substantially equal to that which such party accords its own property.

 



 

 

 

SECTION 11.  Event of Default. The occurrence of any of the following events
shall constitute an event of default under this Agreement (each, an “Event of
Default”):

 

(a)                The failure of Pledgor to observe, perform or comply with any
act, duty, covenant, agreement or obligation under this Agreement, which is not
cured within five business days following written notice by Agent to Pledgor;

 

(b)               If any of the representation or warranty of Pledgor set forth
in this Agreement shall be breached or shall be untrue or incorrect in any
material respect, and is not cured within ten business days following written
notice by Agent to Pledgor;

 

(c)                The filing of any financing statement with regard to any of
the Pledged Collateral other than pursuant to this Agreement, or the attachment
of any additional Lien to any portion of the Pledged Collateral in favor of any
Person other than the Pledgee; or

 

(d)               If any event of default (and expiration of any cure period)
shall occur under any of the Transaction Documents.

 

Cross-Default; Cross-Collateralization.

 

The Pledgor acknowledges and agrees that any default under the terms of this
Agreement shall constitute a default by the Company under the Note, and that any
event of default (following expiration of any applicable cure period) under the
Note shall constitute a default under this Agreement. The security interests,
liens and other rights and interests in and relative to any of the real or
personal property of the Pledgor now or hereafter granted to the Pledgees by the
Pledgor pursuant to any agreement, document or instrument, including, but not
limited to, this Agreement or the Note shall serve as security for any and all
of the Obligations, and, for the repayment thereof, Pledgees may resort to any
such collateral in such order and manner as they may elect.

 

SECTION 13.  Remedies upon Event of Default. Upon and after the occurrence of
any Event of Default:

 

(a)                The Agent may exercise in respect of the Pledged Collateral,
in addition to other rights and remedies provided for herein or otherwise
available to the Agent (including, without limitation, the vesting in the Agent
pursuant to Section 6(b)(i) of the sole right to exercise voting rights
pertaining to the Pledged Collateral, including, without limitation, voting
rights with respect to the sale of assets of the issuer of such Pledged
Collateral), all the rights and remedies of a secured party on default under the
UCC, and may also, without notice except as specified below, sell the Pledged
Collateral or any part thereof at public or private sale, at any exchange,
broker's board or at any of the Agent's offices or elsewhere, for cash, on
credit or for future delivery, and upon such other terms as the Agent may deem
commercially reasonable. Pledgor agrees that, to the extent notice of sale shall
be required by law, at least ten (10) days’ notice to Pledgor of the time and
place of any public sale or the time after which any private sale is to be made
shall constitute reasonable notification. The Agent shall not be obligated to
make any sale of Pledged Collateral regardless of notice of sale having been
given. The Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.
Pledgor acknowledges and agrees that the Pledged Collateral consisting of the
Pledged Shares, and/or any other shares of common stock of the Company, is of a
type customarily sold on a recognized market, and accordingly that no notice of
the sale thereof need be given. In addition, Agent may transfer all of the
Pledged Collateral to Pledgees, who may hold all of such Pledged Collateral as
payment in full of the Obligations

 



 

 

 

(b)               Any cash held by the Agent or the Pledgees as Pledged
Collateral and all cash proceeds received by the Agent or the Pledgees in
respect of any sale of, collection from, or other realization upon all or any
part of the Pledged Collateral may, in the discretion of the Agent or the
Pledgees, be held as collateral for, and/or then or at any time thereafter be
applied (after payment of any amounts payable pursuant to Section 14) in whole
or in part against, all or any part of the Obligations. Any surplus of such cash
or cash proceeds held by the Agent or the Pledgees and remaining after payment
in full of all the Obligations shall be paid over to the Pledgor, or to
whomsoever may be lawfully entitled to receive such surplus.

 

SECTION 14.  Expenses. The Pledgor and the Company, severally and jointly, shall
upon demand pay to the Agent and/or the Pledgees the amount of any and all
reasonable expenses, including reasonable attorneys’ fees and expenses and the
reasonable fees and expenses of any experts and agents, which the Agent and/or
Pledgees may incur in connection with (a) the administration of this Agreement,
(b) the custody or preservation of, or the sale of, collection from, or other
realization upon, any of the Pledged Collateral, (c) the exercise or enforcement
of any of the rights of the Agent and/or Pledgees hereunder or (d) the failure
by Pledgor to perform or observe any of the provisions hereof.

 

SECTION 15.  Continuing Security Interest; Termination. This Agreement shall
create a continuing security interest in the Pledged Collateral and shall remain
in full force and effect until the indefeasible payment in full of the
Obligations. Upon the indefeasible payment in full of the Obligations, the
security interest granted hereby shall terminate and all rights to the Pledged
Collateral shall revert to the Pledgor. Upon any such termination, the Agent
shall, at the Pledgor’ expense, return, pro-rata, to the Pledgor such of the
Pledged Collateral as shall not have been sold or otherwise applied pursuant to
the terms hereof and execute and deliver to the Pledgor such documents as the
Pledgor shall reasonably request to evidence such termination.

 

SECTION 16.  Governing Law; Terms. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York, without regard
to principles of conflict of laws. Pledgor agrees to submit to the in personam
jurisdiction of the state and federal courts situated within the City of New
York, State of New York with regard to any controversy arising out of or
relating to this Agreement. Unless otherwise defined herein, terms defined in
Article 9 of the UCC are used herein as therein defined.

 



 

 

 

SECTION 17.  Notice. All notices and other communications hereunder shall be in
writing and shall be deemed to have been received when delivered personally
(which shall include, without limitation, via express overnight courier) or if
mailed, three (3) business days after having been mailed by registered or
certified mail, return receipt requested, postage prepaid, to the addresses of
the parties as set forth herein.

 

SECTION 18.  Waivers.

 

(a)                Waivers. Pledgor waives any right to require the Pledgees to
(i) proceed against any person, (ii) proceed against any other collateral under
any other agreement, (iii) pursue any other remedy, or (iv) make presentment,
demand, dishonor, notice of dishonor, acceleration and/or notice of non-payment.

 

(b)               Waiver of Defense. No course of dealing between the Pledgor
and the Pledgees, nor any failure to exercise nor any delay in exercising on the
part of the Agent or Pledgees, any right, power, or privilege under this
Agreement or under any of the other Transaction Documents shall operate as a
waiver. No single or partial exercise of any right, power, or privilege under
this Agreement or under any of the other Transaction Documents shall preclude
any other or further exercise of such right, power, or privilege or the exercise
of any other right, power, or privilege.

 

SECTION 19.  Rights Are Cumulative. All rights and remedies of the Agent and the
Pledgee with respect to the Pledged Collateral, whether established by this
Agreement, the other Transaction Documents or by law, shall be cumulative and
may be exercised concurrently or in any order.

 

SECTION 20.  Indemnity. Pledgor agrees to indemnify and hold harmless the Agent,
the Pledgees and their respective heirs, successors and assigns against and from
all liabilities, losses and costs (including, without limitation, reasonable
attorneys' fees) arising out of or relating to the taking or the failure to take
action in respect of any transaction effected under this Agreement or in
connection with the lien provided for herein, including, without limitation, any
and all excise, sales or other taxes which may be payable or determined to be
payable with respect to any of the Pledged Collateral, except to the extent
resulting from their gross negligence or intentional misconduct. The liabilities
of the Pledgor under this Section 20 shall survive the termination of this
Agreement.

 

SECTION 21.  Severability. The provisions of this Agreement are severable. If
any provision of this Agreement is held invalid or unenforceable in whole or in
part in any jurisdiction, then such invalidity or unenforceability shall affect
only such provision, or part thereof, in such jurisdiction, and shall not in any
manner affect such provision or part thereof in any other jurisdiction, or any
other provision of this Agreement in any jurisdiction.

 

SECTION 22.  Counterparts. This Agreement may be executed in several
counterparts, each of which shall be considered an original, but all of which
together shall constitute one and the same instrument.

 



 

 

 

SECTION 23.  Amendments; Entire Agreement. This Agreement is subject to
modification only by a writing signed by the parties. To the extent any
provision of this Agreement conflicts with any provision of the Note, the
provision giving Pledgees greater rights or remedies shall govern, it being
understood that the purpose of this Agreement is to add to, and not detract
from, the rights granted to Pledgees under the Note. This Agreement and the
other Transaction Documents constitute the entire agreement of the parties with
respect to the subject matter of this Agreement.

 

SECTION 24.  Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective heirs,
executors, legal representatives, successors and assigns; provided, however,
that Pledgor may not, without the prior written consent of the Pledgees, assign
or delegate any rights, powers, duties or obligations hereunder, and any such
purported assignment or delegation without such consent shall be null and void.

 



 

 



 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date first above written.



 

PLEDGOR:

 

 

 

__________________________

By:

Title:

Address for Notice:

No. of Shares:

 

 



THE COMPANY:

 

SHADES HOLDING, INC.

 

 

By: _________________________

Name:

Title:

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR PLEDGEE FOLLOWS]

 



 

 

 

[PLEDGEE SIGNATURE PAGES TO PLEDGE AGREEMENT]

 

 

Name of Pledgee: _______________________

 

Signature of Authorized Signatory of Pledgee: ____________________________

 

Name of Authorized Signatory: ________________________________

 

Title of Authorized Signatory: _______________________________

 

E-mail Address of Authorized Signatory: _______________________

 



 

 

